Citation Nr: 0708171	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  00-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected right ear sensorineural hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).

Procedural history

In a June 2000 rating decision, service connection was 
granted for right ear sensorineural hearing loss; a 
noncompensable (zero percent) disability rating was assigned.  
The veteran perfected an appeal as to the assigned rating.

The veteran testified at a personal hearing which was held on 
May 8, 2003 at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In February 2004 and March 2006, the Board remanded the claim 
for further development.  A supplemental statement of the 
case (SSOC) was issued in September 2006 by the VA Appeals 
Management Center (AMC) which continued the denial of the 
claim.  The claim is once again before the Board.

Issue no longer on appeal

In the June 2000 rating decision, the RO denied the reopening 
of a claim of entitlement to service connection for residuals 
of a back injury.  The veteran perfected an appeal as to that 
denial.  In February 2004, the Board remanded the claim for 
further development.  In March 2006, the Board reopened the 
claim and remanded it for further development.  

In a June 2006 rating decision, service connection was 
granted for low back strain with disc-space narrowing and 
compression of L5, and a 20 percent disability rating was 
granted effective November 17, 1999.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
rating or the effective date.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  


FINDINGS OF FACT

1.  An April 2000 VA audiological examination shows that the 
veteran has an average pure tone threshold of 26 decibels in 
the right ear, with speech recognition ability of 94 percent; 
and average pure tone threshold of 3 decibels in the left 
ear, with speech recognition ability of 98 percent.

2.  An April 2006 VA audiological examination shows that the 
veteran has an average pure tone threshold of 29 decibels in 
the right ear, with speech recognition ability of 96 percent; 
and average pure tone threshold of 20 decibels in the left 
ear, with speech recognition ability of 100 percent.

3.  The evidence in this case does not present an exceptional 
or unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
ear sensorineural hearing loss, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the veteran's right ear sensorineural hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).

2.  The criteria for referral for increased disability rating 
for right ear sensorineural hearing loss on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right ear sensorineural hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In February 2004, the Board remanded this claim for the VA 
AMC to provide the veteran a letter pertaining to the 
Veterans Claims Assistance Act of 2000 (VCAA) and to obtain 
VA medical records from February 2003 to the present.  The VA 
AMC mailed a VCAA letter to the veteran in March 2004, and VA 
medical records from February 2003 to the present were 
obtained in May 2005.  

In March 2006, the Board remanded this claim for the VA AMC 
to obtain complete results of audiological testing done at a 
VA medical center on December 14, 2000, if available, and to 
schedule the veteran for an examination.  

In April 2006, the VA AMC searched for the complete results 
of the December 2000 audiological testing but that search was 
unsuccessful.  Specifically, the VA AMC was only able to 
obtain a copy of an December 14, 2000 outpatient treatment 
record which notes a mild hearing loss in the right ear from 
3000 Hertz to 8000 Hertz from the same-day audiological 
testing but does not provide the actual results for the 
relevant frequencies.  In April 2006, the veteran underwent a 
VA audiological examination, the results of which are 
reported elsewhere in this decision.  

Therefore, the Board finds that the RO has complied with the 
directives of the February 2004 and March 2006 remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in March 
2004 and April 2006, which were specifically intended to 
address the requirements of the VCAA.  The VCAA letters 
advised the veteran that "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  See the March 2004 VCAA letter, page 6; 
see also April 2006 VCAA letter, page 5.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the March 2004 VCAA letter to inform 
VA of medical evidence pertaining to his claimed disability 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the April 2006 VCAA letter, the veteran was 
informed that VA would provide a medical examination.  [A VA 
audiological examination was conducted later in April 2006.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA would make reasonable efforts 
to get relevant records not held by a Federal agency, 
including records from state and local governments, private 
doctors and hospitals, and current or former employers.

In the VCAA letters, the AMC specifically informed the 
veteran to submit any evidence in his possession that 
pertained to his claim.  The VCAA letter thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the June 
2000 rating decision, prior to the March 2004 and April 2006 
VCAA letters.  Since the VCAA was not enacted until November 
2000, furnishing the veteran with VCAA notice prior to the 
initial adjudication of the claim in June 2000 was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error. See VAOGCPREC 7-
2004.  

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters in March 2004 and April 2006, 
and after that the veteran was allowed the opportunity to 
present evidence and argument in response.  See SSOCs issued 
in November 2005 and September 2006.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice.  Moreover, the veteran has not alleged 
any prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
this disability.  Furthermore, the RO addressed elements (4) 
and (5) in the April 2006 VCAA letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes VA 
medical records, Social Security Administration records, and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible

As noted in the Stegall discussion above, the VA AMC 
attempted to obtain the complete results of a VA audiogram 
done on December 14, 2000.  This attempt was unsuccessful.  
However, the veteran was afforded another VA audiological 
examination in April 2006 to determine whether his right ear 
hearing loss had increased in severity since the April 2000 
VA audiological examination.  

The veteran's representative argued in the December 2006 
post-remand brief that "[t]he VA examination failed to 
address what effects the [v]eteran's bilateral (sic) hearing 
loss had on his ability to function under the ordinary 
conditions of daily life and upon his ordinary activity, 
including the effect of his disability on engaging in 
employment."  As is discussed below, haring loss is measured 
based on certain mechanical criteria.  Moreover, there is of 
record evidence, in the form of the veteran's hearing 
testimony and other statements, as to how he perceives his 
service-connected hearing loss as affecting him.   

The veteran's representative noted that the examination was 
conducted in a sound-controlled room and leapt to the 
conclusion that such examination was somehow inadequate.  The 
fact that audiological examinations are done in a sound-
controlled environment does not mean that they do not 
accurately measure hearing impairment.  The veteran's 
representative has not provided any competent medical 
evidence to show why the veteran's VA audiological 
examinations were inadequate, nor has he suggested any more 
effective method of measuring hearing loss  The Board 
therefore rejects his contention and finds the record on 
appeal to be adequate.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative who has presented argument on his behalf.  As 
noted in the Introduction above, in May 2003, the veteran 
presented testimony at a hearing held at the RO before the 
undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - right ear hearing loss 

The veteran's right ear sensorineural hearing loss is rated 
as noncompensable under Diagnostic Code 6100.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2006).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2006).

In the June 2000 rating decision, service connection was 
denied for left ear hearing loss.  The veteran did not appeal 
that denial.  In situations, as here, where service 
connection has been granted only for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2006).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right ear sensorineural hearing loss, which 
is currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85 (2006).  He essentially contends that his right 
ear hearing loss disability has so severely compromised the 
quality of his life that monetary compensation is warranted.  

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The April 2006 VA audiology examination  report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
40
50
29
LEFT
20
15
20
25
20

Puretone threshold averages were 29 decibels in the right ear 
and 20 decibels in the left.  Speech discrimination scores at 
that time were 96 percent in the right ear and 100 percent in 
the left ear.  This examination report yielded a numerical 
designation of I in the service-connected right ear (0 to 41 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination) and a numerical 
designation of I for the nonservice-connected left ear  (0 to 
41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The April 2000 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
30
45
26
LEFT
0
5
0
5
3

Puretone threshold averages were 26 decibels in the right ear 
and 3 decibels in the left.  Speech discrimination scores at 
that time were 94 percent in the right ear and 98 percent in 
the left ear.  This examination report yielded a numerical 
designation of I in the service-connected right ear (0 to 41 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination) and a numerical 
designation of I for the nonservice-connected left ear (0 to 
41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's right ear sensorineural 
hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2006) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz in the right ear, as 
would be required for application of table VIa under 38 
C.F.R. § 4.86(b).  The veteran also does meet the criteria 
for 38 C.F.R § 4.86(a).  Each of the four specified 
frequencies is not 55 dB or more in the right ear.  
Therefore, the rating under 38 C.F.R. § 4.85 is the correct 
rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's right ear sensorineural hearing 
loss under any pertinent criteria.  

The Board has also considered the testimony presented by the 
veteran at his May 2003 hearing and his October 2000 
statement, explaining why he believes that his right ear 
hearing loss warrants an increased evaluation.  The Board has 
no reason to doubt the veteran's statements, especially as 
they relate to diminished enjoyment in certain activities.  
It is clear from the evidence of record that he experiences 
right ear hearing loss; indeed, service connection would not 
have been granted if hearing loss did not exist.  See 
38 C.F.R. § 3.385 (2006).  However, the medical evidence does 
not show that his service-connected right ear hearing loss is 
at a level greater than that encompassed by a noncompensable 
rating under the provisions of 
38 C.F.R. § 4.85 and/or § 4.86.   

As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

Moreover, the veteran is also service connected for tinnitus, 
and a 10 percent rating as been assigned for that disability.  
The veteran is not competent to distinguish between the 
problems caused by the hearing loss and those caused by the 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board thus finds that the veteran's right ear hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for right ear hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected right ear hearing loss has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, November 17, 1999.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the November 2000 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  In any event, the 
veteran's representative raised the matter extraschedular 
consideration in a December 2006 appellant's post-remand 
brief.  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the 
increased disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
right ear hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
The evidence shows that the veteran works as a truck driver.  
There is no indication that he had not missed any work 
because of his right ear hearing loss, and there is nothing 
in the current evidence of record to indicate that right ear 
hearing loss causes any unusual employment impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The veteran's representative argued that extraschedular 
consideration is not limited to merely marked interference 
with employment or frequent periods of hospitalization.  This 
is true.  However, the representative has not identified any 
exceptional or unusual aspect of the veteran's service-
connected right ear hearing loss.  No unusual aspect of the 
disability is in fact evident in the record.  

The veteran's representative added that "his hearing loss 
presents a situation which is outside the 'norm' and 
therefore renders the regular schedular standards 
impractical."  No cogent basis for this statement was 
provided, and there is, in fact no evidence in the record 
which even hints at an unusual disability picture.  The 
veteran has indicated that his hearing is impaired and that 
this impacts his daily life.  There is no reason to doubt 
this, but there is also no reason to conclude that such is 
"outside the norm".  Neither the veteran or his 
representative has indicated how or why the extraschedular 
provisions should apply under such circumstances.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected right ear sensorineural hearing loss.  The 
claim is therefore denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected right ear sensorineural hearing loss is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


